Appellant has filed a motion for rehearing from which we have been persuaded that we may have been in error in heretofore ordering an affirmance. From appellant's testimony *Page 559 
upon hearing of the motion for new trial it appears there had been a former employment of the then acting district attorney to represent him. The district attorney, Mr. Stephenson, also evidently so regarded it. He says:
"After the case was tried and the defendant convicted I recalled that I had discussed the case with the defendant before the indictment was returned. I informed Mr. Sanders, who is now representing the negro, of my relationship with the case and told him that I would be glad for him to take any advantage of my connection with the case before I became district attorney. * * * If I had recalled the fact that I had discussed with the defendant as stated, I would have called the attention of the court to the matter, and I would not have prosecuted him. I feelthat I was disqualified to do so. I regret that I did not recall my former connection with the case at the time it was called for trial."
Article 30, Code Cr. Proc. reads as follows:
"It is the duty of each district attorney to represent the state in all criminal cases in the district courts of his district, except in cases where he has been, before his election,employed adversely; and he shall not appear as counsel, against the state in any court; and he shall not, after the expiration of his term of office, appear as counsel against the state in any case in which he may have appeared for the state."
Doubtless if Mr. Stephenson's former connection with the case had been known to the learned trial judge he would have appointed some other attorney to conduct the prosecution. He qualifies the bill presenting this question by the statement that appellant's former attorney, who was deceased at the time of the trial, had never made objection to Mr. Stephenson representing the state. This is doubtless true; but there had been no trial of the case up to the time this attorney died, and Mr. Stephenson had only represented the state in continuing the case. Appellant says he did not know how to object, nor what he could legally object to, and was without counsel to do this for him.
The court gave him opportunity to converse with an attorney, but appellant says "having no friends or relatives in this county to assist me, and having such short time to talk to said lawyer, I could not get him to represent me. If I had had more time I could have gotten a lawyer." This seems to have been true, as he has since the trial procured attorneys who are now representing him. He says his attorney who had died was to have his witnesses summoned, and was to notify him when to be in court; that he had no information that his lawyer had died until the day before he was put to trial, and at the time he was re-arrested after his bond had been forfeited. This court has frequently commented on the valuable right of accused to have counsel. Dougherty v. State, 33 Tex.Crim. Rep.. Especially is *Page 560 
this true where the defendant is unlearned and solely dependent upon his attorney. Appellant in the instant case had not been careless about the matter. He had employed two. He had been deprived of one by him becoming district attorney, and death had removed the other.
We have reached the conclusion that it is our duty to remand this case in order that appellant may have counsel to represent him, and that the state may be represented by some attorney not embarrassed by a former employment by accused.
The motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment of the lower court is reversed and the cause remanded.
Reversed and remanded.